As filed with the Securities and Exchange Commission on July26, 2017 (Registration No.333- ) UNITED STATES SECURITIES EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALTRA INDUSTRIAL MOTION CORP. (Exact name of registrant as specified in its charter) Delaware 61-1478870 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 300 Granite Street, Suite 201 Braintree, Massachusetts 02184 (Address of principal executive offices) (zip code) Altra Industrial Motion Corp. 2014 Omnibus Incentive Plan (Full title of the plan) Glenn E. Deegan Vice President, Legal and Human Resources, General Counsel, and Secretary Altra Industrial Motion Corp. 300 Granite Street, Suite 201 Braintree, Massachusetts 02184 (781) 917-0600 (Name, address, telephone number, including area code, of agent for service) Copies to: Rodney H. Bell Holland& Knight LLP 701 Brickell Avenue, Suite 3300 Miami, Florida 33131 (305) 374-8500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act. ☐ CALCULATION OF REGISTRATION FEE Title of SecuritiesTo Be Registered Amount To Be Registered (1) Proposed Maximum Offering PricePer Share (2) Proposed MaximumAggregate Offering Price (2) Amount Of Registration Fee Common Stock, par value $0.001 per share Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers such additional shares as may hereinafter be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions effected without the receipt of consideration. Determined in accordance with Rule 457(c) and Rule 457(h)(1) under the Securities Act solely for the purpose of calculating the Registration Fee, based on the average of the high ($39.65) and low ($38.88) prices for the Common Stock as quoted on the NASDAQ Global Market on July 20, 2017, or $39.265. EXPLANATORY NOTE This Registration Statement on Form S-8 is being filed by Altra Industrial Motion Corp., a Delaware corporation (the “Company”), for the purpose of registering an additional 750,000 shares of common stock, par value $0.001 per share, of the Company (the “Common Stock”) pursuant to the Altra Industrial Motion Corp. 2014 Omnibus Incentive Plan, as amended and restated (the “2014 Plan”). The additional shares of Common Stock being registered pursuant to the 2014 Plan are additional securities under the same class as other securities for which an original registration statement (File No.333-140349) on Form S-8 (the “2007 Registration Statement”) was filed with the Securities and Exchange Commission (the “Commission”) on January31, 2007. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information required by Part I of Form S-8 will be sent or given to plan participants as specified by Rule 428(b)(1) of the Securities Act. Such documents are not required to be and are not filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements in accordance with the Note to Part I of Form S-8 and Rule 424 of the Securities Act. These documents and the documents incorporated by reference in this Registration Statement pursuant to Item3 of Part II of this Form S-8, taken together, constitute a prospectus that meets the requirements of Section10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. The following documents filed with the Commission by the Company are incorporated herein by reference into this registration statement: (a) The Company’s Annual Report on Form 10-K for the year ended December31, 2016, filed on February 27, 2017; (b) The Company’s Annual Report on Form 10-K/A for the year ended December31, 2016, filed on March 6, 2017; (c) The Company’s Quarterly Report on Form 10-Q for the quarter ended March31, 2017, filed on May 2, 2017; (d) The Company’s Current Reports on Form 8-K filed with the Commission on May 1, 2017, February 13, 2017 and January 5, 2017; (e) The Company’s Current Report on Form 8-K/A filed with the Commission on March 15, 2017; and (f) The description of the Company’s Common Stock, which is contained in the Registration Statement on Form 8-A/A filed with the Commission on December13, 2006, including any amendment or reports filed with the purpose of updating such description. All documents subsequently filed by the Company with the Commission pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Any statement contained herein or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Copies of these documents are not required to be filed with this Registration Statement. Item4. Description of Securities. Not applicable. Item5. Interests of Named Experts and Counsel. Not applicable. Item6. Indemnification of Directors and Officers. The following is a summary of the statute, charter and Bylaw provisions or other arrangements under which the Company’s directors and officers are insured or indemnified against liability in their capacities as such. All directors and officers of the Company are covered by insurance policies maintained and held in effect by the Company against certain liabilities for actions taken in their capacities as such, including liabilities under the Securities Act. Section145 of Delaware General Corporation Law. The Company is incorporated under the laws of the State of Delaware. Section145 of the Delaware General Corporation Law (“DGCL”) provides that a corporation may indemnify a director, officer, employee or agent of the corporation (or a person who is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise) against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by the person if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to the best interests of the corporation and, with respect to any criminal action or proceeding, had no reasonable cause to believe such person’s conduct was unlawful. In the case of an action brought by or in the right of a corporation, the corporation may indemnify a director, officer, employee or agent of the corporation (or a person who is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise) against expenses (including attorneys’ fees) actually and reasonably incurred by the person if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification may be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent a court finds that, in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as the court shall deem proper. To the extent that a present or former director or officer of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to above, or in defense of any claim, issue or matter therein, such person shall be indemnified against expenses (including attorneys’ fees) actually and reasonably incurred by such person in connection therewith; provided that indemnification provided for by Section145 of the DGCL or granted pursuant thereto shall not be deemed exclusive of any other rights to which the indemnified party may be entitled; and a Delaware corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against such person and incurred by such person in any such capacity or arising out of such person’s status as such whether or not the corporation would have the power to indemnify such person against such liabilities under Section145 of the DGCL. Section102(b)(7) of the DGCL. Section102(b)(7) of the DGCL enables a Delaware corporation to provide in its certificate of incorporation for the elimination or limitation of the personal liability of a director to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director. However, no provision can eliminate or limit a director’s liability: • For any breach of the director’s duty of loyalty to the corporation or its stockholders; • For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; • Under Section174 of the DGCL, which imposes liability on directors for unlawful payment of dividends or unlawful stock purchase or redemption; or • For any transaction from which the director derived an improper personal benefit. Certificate of Incorporation Provisions on Indemnification. The Company’s Certificate of Incorporation provides that a director of the Company shall not be personally liable to either the Company or any of its stockholders for monetary damages for a breach of fiduciary duty except for (i)breaches of the duty of loyalty to the Company or its stockholders, (ii)acts or omissions not in good faith or involving intentional misconduct or knowing violation of the law, (iii)as required by Section174 of the DGCL or (iv)a transaction resulting in an improper personal benefit. In addition, the Company has the power to indemnify any person serving as a director, officer or agent of the corporation to the fullest extent permitted by law. Bylaw Provisions on Indemnification. The Company’s Bylaws provide generally that the Company has the power to indemnify its directors, officers, employees and agents who are or were a party, or threatened to be made a party, to any threatened, pending, or contemplated action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation), by reason of the fact that such person is or was the director, officer, employee or agent of the corporation, or is or was serving in such a position at its request of any other corporation, partnership, joint venture, trust or other enterprise. Other Provisions on Indemnification.
